DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-25 direct to methods comprising: determining that the display temperature exceeds a display temperature threshold and reducing a refresh rate of the display or a brightness of the display ... (claim 23), monitoring a usage time for a monitored pixel of a plurality of pixels … and causing a brightness or a color of one or more of the display elements of the monitored pixel to be adjusted ... (claim 24) and monitoring a usage temperature for a monitored pixel … and causing a brightness or a color of one or more of the display elements of the monitored pixel to be adjusted ... (claim 25). These methods are indefinite and unclear how they are done. The claims comprise functional language without reciting sufficient structure to perform the recited function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 17 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasquez et al. (“Vasquez”) (US 2007/0279407 A1).
Regarding claim 1, Vasquez discloses a computing system (computing system 100, fig. 1, para. 0010) comprising: 
a display comprising a display substrate, the display substrate comprising a front side (display device 116); 
a plurality of pixels located on the front side of the display substrate, the plurality of pixels defining a display area (a plurality of pixels of the display panel 220, para. 0023); and 
a plurality of display thermal sensors located on the front side of the display substrate and within the display area (one or more sensors 202 may be provided proximate to various components of the computing system 10, para. 0019 and one or more of the components 202 may be provided within the display device 116, para. 0023).
Regarding claims 2 and 23, Vasquez discloses at least one processor; and one or more computer-readable media comprising instructions stored thereon that when executed causes the at least one processor to (the processors 102 may include a general purpose processor, a network processor (that processes data communicated over a computer network 103), or other types of a processor, para. 0010): 
determine a display temperature based at least in part on thermal sensor data generated by one or more of the display thermal sensors (each of the sensors 202 may generate a signal to indicate a corresponding temperature value of the component to which the respective sensor 202 is proximate, para. 0019); 
determine that the display temperature exceeds a display temperature threshold (if the sensors 202 indicate a temperature value that is higher than a threshold temperature, para. 0021); and 
reduce a refresh rate of the display in response to determining that the display temperature exceeds the display temperature threshold (the logic 115 may indicate to the controller 114 that the refresh rate of the display device 116 is to be reduced to reduce power consumption, para. 0021).
Regarding claim 17, Vasquez discloses a housing (a display system 200, para. 0018);
at least one processor (processor or system component activity, para. 0019); and
one or more computer-readable media, wherein the at least one processor, the display, and the one or more computer-readable media are located within the housing (machine-readable or computer-readable medium having stored thereon instructions (or software procedures) used to program a computer to perform a process discussed herein, para. 0033).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez in view of Bennett (US 2013/0241942 A1).
Regarding claims 3 and 24, Vasquez further discloses determine a display temperature based at least in part on thermal sensor data generated by one or more of the display thermal sensors (each of the sensors 202 may generate a signal to indicate a corresponding temperature value of the component to which the respective sensor 202 is proximate, para. 0019); 
determine that the display temperature exceeds a display temperature threshold (if the sensors 202 indicate a temperature value that is higher than a threshold temperature, para. 0021).
Vasquez does not specifically disclose reduce a brightness of the display in response to determining that the display temperature exceeds the display temperature threshold. 
In a similar field of endeavor of thermal sensor for display device, Bennett discloses reduce a brightness of the display in response to determining that the display temperature exceeds the display temperature threshold (thermal adaptation can take place, on a graphics feature basis, manually or automatically, in any one or more of graphics application programs 236 and 238, graphics APIs 240, settings managers 404, and graphics drivers 242, para. 0048. Graphics user interface 402 can be used to adjust a number of graphics features, e.g., resolution, light sources, shading, fig. 4, para. 0049, accordingly, the brightness of the display is adjusted).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the adjustments as taught by Bennett in the system of Vasquez in order to prevent wasting available resources and improve user experience.
Regarding claim 4, the combination of Vasquez and Bennett further discloses determine a display temperature based at least in part on thermal sensor data generated by one or more of the display thermal sensors (each of the sensors 202 may generate a signal to indicate a corresponding temperature value of the component to which the respective sensor 202 is proximate, para. 0019 of Vasquez); 
determine that the display temperature exceeds a display temperature threshold (if the sensors 202 indicate a temperature value that is higher than a threshold temperature, para. 0021 of Vasquez); and 
reduce a brightness of a portion of the display in response to determining that the display temperature exceeds the display temperature threshold (paras. 0046 and 0048-0049 of Bennett).
Regarding claim 5, the combination of Vasquez and Bennett further discloses determine, based at least in part on display thermal sensor data generated by one or more of the display thermal sensors and additional thermal sensor data generated by one or more of the additional thermal sensors, that performance of the display or at least one of the additional system components can be increased without the computing system exceeding a system performance threshold (thermal and power information may be internal, i.e., produced by on-chip sensors 325, or external, i.e., received by external sensor interface(s) 323 (e.g., in housing sensor data 327 and external sensor data 329, para. 0055. Thermal and/or power based adaptation of graphics by the application may be performed by the client-side and/or the server-side application, on a feature by feature basis, para. 0065. The controller 506 uses communication interface circuitry 508 to initiate, perform, or communicate thermal and/or power graphics adaptation to a remote device, para. 0066 of Bennett); and 
increase the performance of the display or the at least one additional system components (GPU 602 includes graphics processing circuitry and code 604. Graphics processing circuitry and code 604 support the processing of graphics data. GPU 602 also includes data 606, which may include graphics feature settings (includes current settings for various graphics features), graphics configurations with associated power requirement, and/or prediction data (e.g., predicted thermal and/or power consumption data for various graphics configurations and/or various graphics feature settings). In addition, GPU 602 may include display(s) characteristics data 608 (e.g., resolution, refresh rate, color depth, etc.) and 3D features and configurations data 610, para. 0068-0070 of Bennett).
Regarding claim 6, the combination of Vasquez and Bennett discloses to increase the performance of the display or the at least one additional system components comprises increasing an operating voltage or an operating frequency of the at least one of the additional system components (CPU 132 may adaptively vary its mode of operation (e.g., speed) based on thermal and/or power information. For example, in response to power information indicating that the power supply is below a given threshold, CPU 132 may adapt its clocking frequency to extend the battery lifetime, para. 0024 of Bennett).
Regarding claim 7, the combination of Vasquez and Bennett discloses to increase the performance of the display or the at least one additional system components comprises causing an increase in a brightness of the display or a refresh rate of the display (in deciding to increase the refresh rate, graphics processing circuitry 134 may consider one or more of the maximum refresh rate of the display, thermal considerations of increasing the refresh rate, para. 0025 of Bennett). 
Regarding claim 18, the combination of Vasquez and Bennett discloses a first housing that contains the display (124, fig. 1); and
a second housing that contains at least one processor and one or more computer- readable media, wherein the first housing is communicatively coupled to the second housing (118, 120, 122, fig. 1, paras. 0020-0021).
Claims 8-11, 19-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez in view of Lee et al. (“Lee”) (US 2021/0125554 A1).
Regarding claims 8 and 25, Bennett does not specifically disclose monitor a usage time for a monitored pixel of the plurality of pixels, the monitored pixel comprising a plurality of display elements; and 
adjust a brightness of one or more of the display elements based at least in part on the usage time for the monitored pixel. 
In a similar field of endeavor of thermal sensor for display device, Lee discloses monitor a usage time for a monitored pixel of the plurality of pixels, the monitored pixel comprising a plurality of display elements (a timer is referenced while the pixel values are gradually changed to remove blue OLED material illumination, para. 0033); and 
adjust a brightness of one or more of the display elements based at least in part on the usage time for the monitored pixel (a display zone may have overall brightness diminished gradually over time, such as by reference to a timer that gradually decreases illumination at a rate not perceptible to an end user. In one embodiment, the gradual change in brightness, color or refresh rate may be supported in part with eye tracking, para. 0033). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the monitor as taught by Lee in the system of Vasquez in order to improve the uniformity of the display image.
Regarding claim 9, the combination of Vasquez and Lee further discloses monitor a usage temperature for a monitored pixel of the plurality of pixels, the usage temperature based at least in part on display thermal sensor data generated by the display thermal sensors, the monitored pixel comprising a plurality of display elements (display zone manager interfaces with thermal sensors 88 to detect thermal conditions and adjust power applied in display zones to achieve a desired thermal constraint, such as a uniform thermal distribution across the display, para. 0032 of Lee); and 
adjust a brightness of one or more of the display elements based at least in part on the usage temperature for the monitored pixel (a display zone may have overall brightness diminished gradually over time, such as by reference to a timer that gradually decreases illumination at a rate not perceptible to an end user. In one embodiment, the gradual change in brightness, color or refresh rate may be supported in part with eye tracking, para. 0033 of Lee). 
Regarding claim 10, the combination of Vasquez and Lee further discloses monitor a usage temperature for a monitored pixel of the plurality of pixels, the usage temperature based at least in part on display thermal sensor data generated by the display thermal sensors, the monitored pixel comprising a plurality of display elements (para. 0032 of Lee); and 
adjust a color of one or more of the display elements based at least in part on the usage temperature for the monitored pixel (para. 0033 of Lee). 
Regarding claim 11, the combination of Vasquez and Lee further discloses retrieve a color manufacturing variation for a first pixel of the plurality of pixels, the first pixel comprising a plurality of display elements (para. 0028 of Lee); and 
adjust a color of one or more of the display elements based at least in part on the color manufacturing variation when the first pixel is active (paras. 0028-0029 of Lee).
Regarding claim 19, the combination of Vasquez and Lee discloses individual of the pixels occupy a pixel area and at least one of the display thermal sensors is located within the pixel area occupied by one of the pixels (thermal sensors 88 are disposed within display 36 to monitor thermal conditions related to the presentation of visual images and report the thermal conditions to embedded controller 30. Since OLED material generates illumination through dissipation of power, thermal conditions may vary across display 36 depending upon the color and luminance generated at each pixel, para. 0027 of Lee).
Regarding claim 20, the combination of Vasquez and Lee discloses at least one of the display thermal sensors spans multiple pixels (para. 0027 of Lee).
Regarding claim 21, the combination of Vasquez and Lee discloses the plurality of pixels comprises micro- LEDs (para. 0023 of Lee).
Regarding claim 22, the combination of Vasquez and Lee discloses the plurality of pixels comprises organic LEDs (para. 0023 of Lee).
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez in view of Bayramoglu (US 2014/0169399 A1).
Regarding claim 12, Vasquez does not specifically disclose “determine a touch to the surface of the …operating system or an application”.
In a similar field of endeavor of heat sensitive display panel, Bayramoglu discloses determine a touch to the surface of the display based at least in part on display thermal sensor data generated by one or more of the display thermal sensors; 
determine a touch location based at least in part on the display thermal sensor data (determining if the heat sensitive blocks 122 have generated a temperature change according to the output signals; and finally, outputting locations of the heat sensitive blocks 122 that have generated a temperature change as the touch locations, para. 0047); and 
provide information indicating a presence of the touch and touch location information to an operating system or an application (if a finger or a dedicated stylus touches the heat sensitive touch panel 100, resistance of the heat sensitive blocks 122 will change correspondingly such that the output signals generated when the touch panel is touched by a finger or a dedicated stylus are different from the output signals generated when it is not touched, para. 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the determine as taught by Bayramoglu in the system of Vasquez in order to allow heat the sensitive touch panel can not only detect touch locations of a conductive object on the touch panel but also detect touch locations of a non-conductive object on the touch panel (para. 0006).
Regarding claim 13, the combination of Vasquez and Bayramoglu discloses to determine the touch to the surface of the display based at least in part on the display thermal sensor data generated by one or more of the display thermal sensors comprises determining that a temperature at one of the display thermal sensors has risen above a threshold (determining the heat sensitive block, output signal change of which meets a predetermined range, as the one that has generated a temperature change, para. 0025 of Bayramoglu).
Regarding claim 14, the combination of Vasquez and Bayramoglu discloses to determine the touch to the surface of the display based at least in part on the display thermal sensor data generated by one or more of the display thermal sensors comprises determining that a temperature at one of the display thermal sensors has increased by a predetermined amount (determining the heat sensitive block, output signal change of which meets a predetermined range, as the one that has generated a temperature change, para. 0025 of Bayramoglu).
Regarding claim 15, the combination of Vasquez and Bayramoglu discloses to determine the touch location based at least in part on the display thermal sensor data comprises determining the touch location based at least in part on a location of one of the display thermal sensors within the display (the conductive wires 124 connect the heat sensitive blocks 122 with a controller (not shown) to send the signals generated by the heat sensitive blocks 122 to the controller. Through calculation of the controller, the touch location can be determined, para. 0046 of Bayramoglu).
Regarding claim 16, the combination of Vasquez and Bayramoglu discloses to determine the touch location based at least in part on the display thermal sensor data comprises determining as the touch location a centroid of locations of one or more display thermal sensors within the display (by calculating the center of the heat sensitive blocks 122 that have generated a temperature change such that the center is determined as the touch location, para. 0047 of Bayramoglu). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jang (US 2013/0063367 A1) discloses thermistor beads 305 can be made of any thermistor material, such as a metal oxide. In some embodiments, since thermistor beads 305 can be located on the portion of cover glass 301 above the device's display, thermistor beads 305 can be made of a transparent material so as not to obstruct the user's view. Thus, device 300 can use thermistor beads 305 to detect a change in temperature by monitoring the change in resistance of each bead, fig. 4, para. 0027.
	Nagashima (US 2012/0236044 A1) discloses the display area specifying part 104 is composed of a temperature change detection part 107, a reference temperature comparison part 108 and a display area calculation part 109, as shown in FIG. 1A.The temperature change detection part 107 shown in FIG. 1A detects a change in temperature of each light emitting part in the time direction from the results of temperature detection T (x1, y1) carried out by the temperature detection parts 103, paras. 0071-0072.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693